DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
As to claim 1, line 3, it is believed “substrate comprising” should read –a substrate comprising--.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,871,440. Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the instant claim is anticipated by the copending application.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,041,797. Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the instant claim is anticipated by the copending application, this is in view of the non-limiting nature of the wherein clauses as addressed in the 112(b) rejection below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, each of the wherein clauses or linked wherein clause use the phrase “may”.  The examiner interprets “may” as similar to “optionally” or “for example” depending on the coupled limitation, and in this instant case it is unclear as to whether or not the limitations are required (Please see MPEP 2173.05(d) and 2173.05(h)(II)).  This is even further unclear as the clauses are not set forth as clear positively recited steps in a method claim.  Therefore in light of the above noted lack of clarity the instant 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chow (U.S. Patent No. 6,321,791 B1).
 	As to claim 1, Chow discloses and shows in figure 1a-1c, a method for assessing biological particles for use in cell immunotherapy comprising the use of a device where the device comprises: 
 	substrate (100) comprising a plurality of channels (e.g. 122, 123, 126, 128, 304, 306, 310…etc.), configured to transport one or more biological particles, wherein the plurality of channels comprises (col. 6, ll. 43-53; col. 14, ll. 6-11): 
a first channel (130) disposed vertically within the substrate (col. 7, lines 8-24), 
a second channel (122) in operable communication with the first channel and disposed horizontally within the substrate (explicitly shown in figure 1a) (col. 7, ll. 8-15), 

a fourth channel (124) in operable communication with the third channel and disposed horizontally within the substrate (col. 7, ll. 8-24); 
wherein the first, second, third and fourth channels are disposed in such a manner as to provide a path for movement of the one or more substance through the substrate from the first channel to the second channel to the third channel to the fourth channel (col. 7, ll. 25-31; where clearly if fluid were injected from the bottom as disclosed it could follow the above labeled path).  
 	wherein the biological particles may comprise engineered T-cells, including CAR T cells, wherein assessing the biological particles may comprise the characterization of T- cell receptors, regulatory T-cells, allogeneic T-cells, bionic T-cells, wherein the assessment may yield information pertaining to morphology, motility, binding affinities, binding profiles, effect on other biological particles, effect on target cells, susceptibility to external forces such as biological, biochemical, chemical, physical, and temperature influences, and wherein the information yielded by such an assessment is relevant for developing clinically effective immunotherapy through optimized biomanufacturing (Fig. 1a; where the limitations are not found limiting as addressed above).
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart et al. (U.S. PGPub No. 2014/0220557 A1).

 	substrate (sample loading layer 405 shown in figure 11a) comprising a plurality of channels configured to transport one or more biological particles, wherein the plurality of channels comprises ([0015], ll. 1-6; [0057], lines 14-16): 
a first channel disposed vertically within the substrate (explicitly labeled in figure 10B below), 
a second channel in operable communication with the first channel and disposed horizontally within the substrate (explicitly labeled in figure 10B below), 
a third channel in operable communication with the second channel and disposed vertically within the substrate (explicitly labeled in figure 10B below), and 
a fourth channel in operable communication with the third channel and disposed horizontally within the substrate (explicitly labeled in figure 10B below); 
wherein the first, second, third and fourth channels are disposed in such a manner as to provide a path for movement of the one or more substance through the substrate (i.e. flow path 335) from the first channel to the second channel to the third channel to the fourth channel ([0054], ll. 21-24.  
wherein the biological particles may comprise engineered T-cells, including CAR T cells, wherein assessing the biological particles may comprise the characterization of T- cell receptors, regulatory T-cells, allogeneic T-cells, bionic T-cells, wherein the assessment may yield information pertaining to morphology, motility, binding affinities, 

    PNG
    media_image1.png
    968
    875
    media_image1.png
    Greyscale

Examiner’s Note
	The examiner notes for compact prosecution that as previously discussed Gordon et al. (U.S. PGPub No. 2016/0369337 A1) appears to disclose all the limitations 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael P LaPage/           Primary Examiner, Art Unit 2886